3/19/2020      Case:  4:20-cv-00007-DMB-JMV
                Complex                                     Doc
                        on Twitter: "Yo Gotti has teamed up with the#:
                                                                    Roc62-4
                                                                        NationFiled: 03/19/20
                                                                              to demand            1 ofDepartment
                                                                                        the Mississippi  10 PageID       #: 1075
                                                                                                                  of Corrections develop a plan to…


                   Search Twitter                                                                                     Log in       Sign up


             Marcy Croft Retweeted
                                                                                               New to Twitter?
             Complex
             @Complex                                                                          Sign up now to get your own personalized timeline!


    Yo Gotti has teamed up with the Roc Nation to demand                                                                Sign up

    the Mississippi Department of Corrections develop a
    plan to stop the spread of #CoronaVirus
                                                                                               Relevant people
    cmplx.co/15534JO
                                                                                                         Complex
                                                                                                                                          Follow
                                                                                                         @Complex
                                                                                                         Making Culture Pop.



                                                                                               Trends

                                                                                               Terms Privacy policy Cookies Ads info More
                                                                                               © 2020 Twitter, Inc.




    6:26 PM · Mar 13, 2020 · Twitter Web App


    80 Retweets    438 Likes




             zaayett @ZforZaayett · Mar 13
             Replying to @Complex
             Gotti for president!



                NaNa            @bksfinest1179 · Mar 13
             Replying to @Complex and @RocNation
             @YoGotti should team up with @BernieSanders since hes the only one
             running for president that can help fight in the house & said "During a crisis
             we must make sure that we care for those who are currently incarcerated
             and in jails"




https://twitter.com/Complex/status/1238607491530928128                                                                                              1/2
3/19/2020     Case:  4:20-cv-00007-DMB-JMV
               Complex                                     Doc
                       on Twitter: "Yo Gotti has teamed up with the#:
                                                                   Roc62-4
                                                                       NationFiled: 03/19/20
                                                                             to demand            2 ofDepartment
                                                                                       the Mississippi  10 PageID       #: 1076
                                                                                                                 of Corrections develop a plan to…


                   Search Twitter                                                                                    Log in       Sign up
              Justice and Safety for All
              Today, we say to the prison-industrial-complex that we are going to
              bring about real criminal justice reform. We are going to end the …             New to Twitter?
                 berniesanders.com                                                            Sign up now to get your own personalized timeline!


                                                                                                                       Sign up
             duck @iccy_king17 · Mar 13
             Replying to @Complex
                                                                                              Relevant people

                                                                                                        Complex
                                                                                                                                         Follow
             Eromey      @Eromey1 · Mar 13                                                              @Complex
             Replying to @Complex                                                                       Making Culture Pop.
             BIG HOMMIE RULES @YoGotti

                                                                                              Trends

                                     Show more replies                                        Terms Privacy policy Cookies Ads info More
                                                                                              © 2020 Twitter, Inc.




https://twitter.com/Complex/status/1238607491530928128                                                                                             2/2
3/19/2020       Case:  4:20-cv-00007-DMB-JMV
                 Marcy Croft                                   Doc
                             on Twitter: "Don’t forget. #Parchman    #: 62-4
                                                                  @teamroc    Filed: 03/19/20
                                                                           #MSPrisonReformNow     3 of 10 PageIDhttps://t.co/RlvOLCvdPn"
                                                                                              https://t.co/PVi0QQp0XE #: 1077            /…


                    Search Twitter                                                                                 Log in       Sign up


               Marcy Croft
               @marcybcroft

    Don’t forget. #Parchman @teamroc
    #MSPrisonReformNow




                                                                                            New to Twitter?
                                                                                            Sign up now to get your own personalized timeline!


                                                                                                                     Sign up


            Jonathan Allen @jallen1985 · Mar 16
     Does anyone else think it's irresponsible for @msdh to feature a death toll of zero    Relevant people
     in red font on their #COVID19 webpage?
                                                                                                      Marcy Croft
     There are already-infected Mississippians who will die from this virus, as will many                                              Follow
                                                                                                      @marcybcroft
     Mississippians who aren't yet infected.
     msdh.ms.gov/msdhsite/_stat…                                                                      Lawyer, Wife, Mom, Tired
                                                                                                      #msprisonreformnow #Parchman RTs
                                                                                                      are not endorsements

                                                                                                      Team Roc
                                                                                                                                       Follow
                                                                                                      @teamroc
                                                                                                      “Not everything that is faced can be
                                                                                                      changed, but nothing can be changed
                                                                                                      until it is faced.“- James Baldwin

                                                                                                      Jonathan Allen
                                                                                                                                       Follow
                                                                                                      @jallen1985
                                                                                                      @UMichLaw



                                                                                            Trends

                                                                                            Terms Privacy policy Cookies Ads info More
                                                                                            © 2020 Twitter, Inc.
     9:03 PM Mar 16 2020 from Madison MS Twitter for iPhone
https://twitter.com/marcybcroft/status/1239734025935368193                                                                                       1/2
3/19/2020     Case:     4:20-cv-00007-DMB-JMV
                 Marcy Croft                                   Doc
                             on Twitter: "Don’t forget. #Parchman    #: 62-4
                                                                  @teamroc    Filed: 03/19/20
                                                                           #MSPrisonReformNow     4 of 10 PageIDhttps://t.co/RlvOLCvdPn"
                                                                                              https://t.co/PVi0QQp0XE #: 1078            /…
    9:03 PM · Mar 16, 2020 from Madison, MS · Twitter for iPhone
                   Search Twitter                                                                          Log in       Sign up
    6 Likes




https://twitter.com/marcybcroft/status/1239734025935368193                                                                              2/2
3/19/2020      Case: 4:20-cv-00007-DMB-JMV
                CBS News                                 Doc #:
                         on Twitter: "Lawyers demand coronavirus    62-4
                                                                 testing      Filed:at03/19/20
                                                                         for inmates                5 of https://t.co/O7bIlWaMGt
                                                                                       Mississippi prison 10 PageID #: 1079      https://t.co/fD3DK…


                   Search Twitter                                                                                      Log in       Sign up


             Marcy Croft Retweeted
                                                                                                New to Twitter?
             CBS News
             @CBSNews                                                                           Sign up now to get your own personalized timeline!


    Lawyers demand coronavirus testing for inmates at                                                                    Sign up

    Mississippi prison cbsn.ws/2w3kZME
                                                                                                Relevant people

                                                                                                          CBS News
                                                                                                                                           Follow
                                                                                                          @CBSNews
                                                                                                          Your source for original reporting and
                                                                                                          trusted news.



                                                                                                Trends

                                                                                                Terms Privacy policy Cookies Ads info More
                                                                                                © 2020 Twitter, Inc.




    9:29 PM · Mar 16, 2020 · Sprinklr


    39 Retweets    110 Likes




             DH @Used_2B_Sane · Mar 16
             Replying to @CBSNews
             If you want healthcare as a human right, just get locked up...
                                                           3

             Fork It @fishfanz · Mar 16
             Replying to @CBSNews
             There’s probably more empathy and sympathy for those not committing
             crimes. Inmates might be a tad down the list. How about those providing
             front line health care first?
                                                           2

             Devil Pup      @DevilPup74 · Mar 16
             Replying to @CBSNews
             Seems appropriate.
                                                           1

             marty @tcblues · Mar 16
             Replying to @CBSNews
             Duh, they ain't going anywhere. People come to them, assisted Living.



             Dyran @buloy1971 · Mar 16
             Replying to @CBSNews
             why do they have to test them. do the people outside first. if they get it then
             so be it.
                                                           1


https://twitter.com/CBSNews/status/1239740641757802499                                                                                               1/2
3/19/2020     Case: 4:20-cv-00007-DMB-JMV
               CBS News                                 Doc #:
                        on Twitter: "Lawyers demand coronavirus    62-4
                                                                testing      Filed:at03/19/20
                                                                        for inmates                6 of https://t.co/O7bIlWaMGt
                                                                                      Mississippi prison 10 PageID #: 1080      https://t.co/fD3DK…

                                    Show more replies                                                                 Log in       Sign up
                  Search Twitter



                                                                                               New to Twitter?
                                                                                               Sign up now to get your own personalized timeline!


                                                                                                                        Sign up




                                                                                               Relevant people

                                                                                                         CBS News
                                                                                                                                          Follow
                                                                                                         @CBSNews
                                                                                                         Your source for original reporting and
                                                                                                         trusted news.



                                                                                               Trends

                                                                                               Terms Privacy policy Cookies Ads info More
                                                                                               © 2020 Twitter, Inc.




https://twitter.com/CBSNews/status/1239740641757802499                                                                                              2/2
3/19/2020      Case:  4:20-cv-00007-DMB-JMV
                Team Roc                               Docrelief
                         on Twitter: "🚨UPDATE🚨 An emergency #: 62-4
                                                                 motion Filed:
                                                                        has been03/19/20
                                                                                 filed on behalf7ofof 10 PageID inmates
                                                                                                    #ParchmanPrison #: 1081
                                                                                                                         amid the global c…

                   Search Twitter                                                                                 Log in      Sign up


             Marcy Croft Retweeted
                                                                                           New to Twitter?
             Team Roc
             @teamroc                                                                     Sign up now to get your own personalized timeline!


        UPDATE      An emergency relief motion has been                                                             Sign up

    filed on behalf of #ParchmanPrison inmates amid the
    global coronavirus outbreak demanding that officials
                                                                                           Relevant people
    establish quarantines and priority testing/care for
    vulnerable patients and those showing symptoms.                                                  Team Roc
                                                                                                                                     Follow
                                                                                                     @teamroc
                                                                                                     “Not everything that is faced can be
                                                                                                     changed, but nothing can be changed
                                                                                                     until it is faced.“- James Baldwin



                                                                                           Trends

                                                                                           Terms Privacy policy Cookies Ads info More
                                                                                           © 2020 Twitter, Inc.




      Lawyers demand coronavirus testing for inmates at Mississippi prison
      Lawyers representing inmates at the Mississippi State Penitentiary, known as
      Parchman, filed a motion on Monday requesting emergency relief amid the glob…
        teamroc.io


    10:20 PM · Mar 16, 2020 · Twitter Web App


    10 Retweets    18 Likes




             Jonathan Allen @jallen1985 · Mar 16
             Replying to @teamroc
             When will you post photographs and descriptions from your inspection of
             the prison?
                                      1                    1

             Talkalotent @talkalotent · Mar 17
             Replying to @teamroc
             That sign should read Mississippi State Plantation.




https://twitter.com/teamroc/status/1239753410955575297                                                                                         1/2
3/19/2020      Case:  4:20-cv-00007-DMB-JMV
                Team Roc                               Docrelief
                         on Twitter: "🚨UPDATE🚨 An emergency #: 62-4
                                                                 motion Filed:
                                                                        has been03/19/20
                                                                                 filed on behalf8ofof 10 PageID inmates
                                                                                                    #ParchmanPrison #: 1082
                                                                                                                         amid the global c…




https://twitter.com/teamroc/status/1239753410955575297                                                                                  2/2
3/19/2020       Case: 4:20-cv-00007-DMB-JMV                  Doc
                        Marcy Croft on Twitter: "had to remind       #: 62-4 Filed:
                                                               y'all #Parchman        03/19/20
                                                                               @teamroc            9 of 10https://t.co/daKoTsffCj"
                                                                                        #msprisonreformnow  PageID #: 1083         / Twitter


                    Search Twitter                                                                                  Log in          Sign up


              Marcy Croft
              @marcybcroft

    had to remind y'all #Parchman @teamroc
    #msprisonreformnow

            REFORM Alliance     @REFORM · Mar 17
      Viruses don’t respect borders or prison walls – they can spread everywhere. We
      need to stop the spread of #coronavirus in prisons before it spreads to our
      communities.

      We need to make prisons, jails, and our communities SAFER #NoPrisonPandemic.
      Show this thread




                                                                                                 New to Twitter?
                                                                                                Sign up now to get your own personalized timeline!
    8:27 PM · Mar 17, 2020 from Madison, MS · Twitter for iPhone
                                                                                                                       Sign up
    4 Likes


                                                                                                 Relevant people

                                                                                                          Marcy Croft
                                                                                                                                           Follow
                                                                                                          @marcybcroft
                                                                                                          Lawyer, Wife, Mom, Tired
                                                                                                          #msprisonreformnow #Parchman RTs
                                                                                                          are not endorsements

                                                                                                          Team Roc
                                                                                                                                           Follow
                                                                                                          @teamroc
                                                                                                          “Not everything that is faced can be
                                                                                                          changed, but nothing can be changed
                                                                                                          until it is faced.“- James Baldwin

                                                                                                          REFORM Alliance
                                                                                                                                           Follow
                                                                                                          @REFORM
                                                                                                          Reforming the criminal justice system
                                                                                                          by changing laws and policies while
                                                                                                          changing hearts and minds #REFORM
                                                                                                          #FightDifferent



                                                                                                 Trends

https://twitter.com/marcybcroft/status/1240087467304398848                                                                                           1/2
3/19/2020     Case: 4:20-cv-00007-DMB-JMV                 Doc
                      Marcy Croft on Twitter: "had to remind y'all #: 62-4 Filed:
                                                                   #Parchman       03/19/20
                                                                             @teamroc           10 of 10https://t.co/daKoTsffCj"
                                                                                      #msprisonreformnow   PageID #: 1084        / Twitter

                                                                                               Terms Privacy policy Cookies Ads info More
                   Search Twitter                                                                                     Log in   Sign up
                                                                                               © 2020 Twitter, Inc.




https://twitter.com/marcybcroft/status/1240087467304398848                                                                                   2/2
